DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN205596325 in view of CN 101699829 A (Wei Chen, hereinafter Chen).
Regarding claim 1, CN205596325 discloses a [mobile terminal] (paragraph 7, “auxiliary system”), comprising a housing (paragraph 8, “housing”) having 
an inner cavity (paragraphs 4 and 57, “basin frame” corresponding to “inner cavity”) and a receiver (paragraphs 4 and 57, “electroacoustic transducer” corresponding to “receiver”) provided in the inner cavity (paragraphs 4 and 57, “basin frame”), where the inner cavity comprises a receiver front cavity (paragraphs 4 and 57, “front sound cavity” corresponding to “receiver front cavity”) and a receiver rear cavity (paragraphs 4 and 57, “rear sound cavity” corresponding to “receiver rear cavity”) that are isolated from each other (paragraphs 4 and 57, “rear sound cavity” corresponding to “receiver rear cavity” are on opposite sides; therefore, “isolated from each other”); the receiver front cavity and the receiver rear cavity are respectively located on front and rear sides of the receiver (paragraphs 4 and 57, “front sound cavity” and “receiver rear cavity” are positioned, so that they direct sound in opposite directions in relation 
CN205596325 discloses the [auxiliary system] (paragraph 7, “auxiliary system”). However, CN205596325 does not disclose where the auxiliary system is part of a mobile device and the mobile terminal further comprises a sealing ring, wherein the sealing ring is disposed in the receiver rear cavity and encircles the receiver, to reduce space in the receiver rear cavity.
In related art concerning a speaker pedestal of mobile terminal, Chen discloses where the auxiliary system is part of a mobile device (Figs. 3-6) and the mobile terminal further comprises a sealing ring (fig. 6 and par [0025], “sealing ring 164”), where the sealing ring is disposed in the receiver rear cavity (figs 5-6 and par [0025], “a sealing ring 164 on the top surface and the bottom surface of the partition plate 162, the front and rear sound cavity of the speaker are sealed between the host and the host rear shell to reach the ideal sound effect”) and encircles the receiver (fig. 6 and par [0025], “sealing ring 164” encircles “speaker 160”), to reduce space in the receiver rear cavity  (abstract and pars. [0025]-[0028], where the ring made of rubber reduces space, since it follows the perimeter of the space where the speaker is accommodated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Chen’s teachings where the auxiliary system is part of a mobile device and the mobile terminal further comprises a sealing ring, where the sealing ring is disposed in the receiver rear cavity 
Regarding claim 2, CN205596325 and Chen disclose all the limitations of claim 1. CN205596325 further discloses where the second sound hole is provided at a part of the housing opposite to a back side of the receiver (paragraphs 4 and 57, where the “front sound cavity opposite to the rear sound cavity”).
Regarding claim 3, CN205596325 and Chen disclose all the limitations of claim 2. CN205596325 further discloses where a quantity of the second sound holes is at least two (paragraph 58, “can also add other sound holes for connecting the outside and the rear sound cavity as needed… three or four sound holes connecting the outside and the rear sound chamber…”), and the at least two second sound holes are evenly distributed (paragraphs 4 and 57-58, where the distribution/position constitutes a mere consideration. Where generally holes are positioned in a symmetrical/even distribution).

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN205596325 in view of Chen and further in view of US 20180270555 A1 (Mao et al., hereinafter Mao).
Regarding claim 4, CN205596325 and Chen disclose all the limitations of claim 1. 
CN205596325 does not specifically disclose where the housing comprises a middle frame and a first screen cover disposed at the top of the middle frame; a main board upper cover is installed in the inner cavity: the receiver is installed on the main board upper cover; the receiver, the main board upper cover, the middle frame, and the first screen cover form an enclosed receiver front cavity; and the first screen cover is provided with the first sound hole.
Mao discloses where the housing comprises a middle frame (paragraph 2, “receiver is an apparatus that can realize electro-acoustic energy conversion, which is widely used in electronic terminal devices such as mobile phones, telephones and so on.”, where smartphones comprise a middle frame that holds circuitry and modules the are accommodated in the front and rear sides of the device) and a first screen cover disposed at the top of the middle frame (paragraph 2, “…mobile phones, telephones and so on.”, where mobile devices comprise at least a front screen on the front cover/side of the device); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings where the housing comprises a middle frame and a first screen cover disposed at the top of the middle frame; a main board upper cover is installed in the inner cavity: the receiver is installed on the main board upper cover; the receiver, the main board upper cover, the middle frame, and the first screen cover form an enclosed receiver front cavity; and the first screen cover is provided with the first sound hole with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that such design provides for better sound experience, since the  front and back  holes, as well as the  air/sound conducting chambers would ensure that the quality of the sound is much improved for a user that listens to sound/voice music in a mobile electronic device.
Regarding claim 5, CN205596325, Chen and Mao disclose all the limitations of claim 4. CN205596325 further discloses where the first receiver [decoration] cover is provided with the first sound hole (paragraphs 4 and 57, “the front sound chamber to be set and the sound hole is connected to the outside”).
CN205596325 does not specifically disclose where the first screen cover comprises a first receiver decoration cover.
Mao discloses where the first screen cover comprises a first receiver decoration cover (paragraph 2, “receiver is an apparatus that can realize electro-acoustic energy conversion, which is widely used in electronic terminal devices such as mobile phones, telephones and so on.” Where a front cover of mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings where the first screen cover comprises a first receiver decoration cover with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that the holes of the auxiliary device are designed to provide sound to the exterior of the device, then the front cover would have the holes to provide such feature to ensure that the quality of the sound is much improved for a user that listens to sound/voice music in a mobile electronic device.
Regarding claim 6, CN205596325, Chen and Mao disclose all the limitations of claim 4. Mao further disclose the [battery] cover or the second [screen] cover is provided with the second sound hole (paragraphs 4 and 57, “the rear sound cavity also needs to be provided with a sound hole that communicates with the outside”).
CN205596325 does not specifically disclose where the housing further comprises a battery cover or a second screen cover installed at the bottom of the middle frame; the battery cover or the second screen cover, the middle frame, the main board upper cover and the receiver form an enclosed receiver rear cavity; and the battery cover or the second screen cover is provided with the second sound hole.
Mao discloses where the housing further comprises a battery cover (paragraph 2, “receiver is an apparatus that can realize electro-acoustic energy conversion, which is widely used in electronic terminal devices such as mobile phones, telephones and so on.”  Where mobile devices comprise battery cover) or a second screen cover installed at the bottom of the middle frame (where only one of the options provided is required due to the optional language); the battery cover or the second screen cover, the middle frame, the main board upper cover and the receiver form an enclosed receiver rear cavity; and the battery cover or the second screen cover is provided with the second sound hole (paragraph 2, “receiver is an apparatus that can realize electro-acoustic energy conversion, which is widely used in electronic terminal devices such as mobile phones, telephones and so on.”  Where a front cover of mobile devices a battery cover and rear cover. Therefore, the holes of the auxiliary device are designed to provide sound to 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings where the housing further comprises a battery cover or a second screen cover installed at the bottom of the middle frame; the battery cover or the second screen cover, the middle frame, the main board upper cover and the receiver form an enclosed receiver rear cavity; and the battery cover or the second screen cover is provided with the second sound hole with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that the holes of the auxiliary device are designed to provide sound to the exterior of the device, then rear cover would have the holes to provide such feature to ensure that the quality of the sound is much improved for a user that listens to sound/voice music in a mobile electronic device.
Regarding claim 7, CN205596325, Chen and Mao disclose all the limitations of claim 6. CN205596325 further discloses where the second screen cover the second sound hole (paragraphs 4 and 57, “the rear sound cavity also needs to be provided with a sound hole that communicates with the outside”).
CN205596325 does not specifically disclose where the second screen cover comprises a second receiver decoration cover, and the second receiver decoration cover is provided with the second sound hole.
Mao discloses where the second screen cover comprises a second receiver decoration cover, and the second receiver decoration cover is provided with the second sound hole (paragraph 2, “receiver is an apparatus that can realize electro-acoustic energy conversion, which is widely used in electronic terminal devices such as mobile phones, telephones and so on.”  Where having a decoration cover on the back is a design consideration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings where the second screen cover comprises a second receiver decoration cover, and the second receiver decoration cover is provided with the second sound hole with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that the holes of the auxiliary device are designed to provide sound to the exterior of the device, then rear cover 
Regarding claim 8, CN205596325, Chen and Mao disclose all the limitations of claim 6. 
CN205596325 does not discloses where a dust screen or a waterproof breathable film is provided between the battery cover or the second screen cover and the receiver, and the dust screen or the waterproof and breathable film covers the second sound hole.
Mao discloses where a dust screen or a waterproof breathable film is provided between the battery cover or the second screen cover and the receiver (paragraph 25, “mesh fabric”, where only one of the limitations is required due to the optional language), and the dust screen or the waterproof and breathable film covers the second sound hole (paragraph 25, “mesh fabric” would provide the physical protection needed to keep potentially harmful dust and debris from damaging the receiver, while allowing sound to pass through).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings where a dust screen or a waterproof breathable film is provided between the battery cover or the second screen cover and the receiver, and the dust screen or the waterproof and breathable film covers the second sound hole with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that a mesh fabric would “prevent impurities such as dust, fiber and fine particles in the outside environment from falling into the rear sound cavity, thereby improving the performance degradation of the product caused by the impurities, and further ensuring the acoustic performance of the product  provide the physical protection needed to keep potentially harmful dust and debris from damaging the receiver, while allowing sound to pass through” (Mao, paragraph 25).
Regarding claim 9, CN205596325, Chen and Mao disclose all the limitations of claim 8. 
CN205596325 does not specifically disclose an plastic pad, where the plastic pad is disposed on an edge of the back side of the receiver and fixedly connected to the dust screen or the waterproof breathable film and the dust screen or the waterproof breathable film and the plastic pad are secured between the battery cover or the second screen cover   and the receiver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mao’s teachings of a an plastic pad, where the plastic pad is disposed on an edge of the back side of the receiver and fixedly connected to the dust screen or the waterproof breathable film and the dust screen or the waterproof breathable film and the plastic pad are secured between the battery cover or the second screen cover   and the receiver with CN205596325’s auxiliary system because one of ordinary skill in the art would have recognized that a “plastic pad” would aid in maintaining some of the components of the receiver in a fixed position. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
08/25/2021






/ANKUR JAIN/Primary Examiner, Art Unit 2649